Citation Nr: 0426645	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for left carpal 
tunnel syndrome, to include entitlement to extra-schedular 
rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1971 to January 
1973.

This appeal is from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran testified in a videoconference hearing in June 
2004 before the undersigned Veterans Law Judge, who the 
Chairman of the Board of Veterans' Appeals (Board) designated 
to conduct the hearing and decide the appeal.  38 U.S.C.A. 
§ 7107 (West 2002).  During the hearing, the veteran gave 
testimony amounting to an informal claim for service-
connection for depression secondary to service-connected left 
carpal tunnel syndrome.  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003, the veteran filed an informal claim for an 
increase in disability compensation for service-connected 
residuals of a crush injury, left thumb, status post-fusion 
of the metacarpal and interphalangeal joints.  In March 2003, 
on its own motion, the RO granted secondary service 
connection for left carpal tunnel syndrome secondary to the 
service-connected left thumb condition.  The RO assigned an 
initial rating of 10 percent based upon the February and 
March reports of VA examination.  The veteran has appealed 
from that initial rating.

The February 2003 examination diagnosed the carpal tunnel 
syndrome, but it also presented the thumb and carpal tunnel 
syndrome as an apparently complex orthopedic and neurologic 
picture.  VA outpatient records from December 2001 to 
December 2003 appear to present a well detailed account of 
the veteran's carpal tunnel syndrome.  They contain numerous 
clinical findings and reports of the extent of functional 
impairment of the veteran's left hand and wrist, the need for 
narcotic pain medication, and other details.  In October 
2003, the veteran had a special consultation with an 
orthopedic surgeon labeled a "complex, multiple problems 
orthopedic consultation."  Then, a December 2003 
electromyography (EMG) study of the left upper extremity 
median and ulnar nerves was within normal limits.

The apparent inconsistency between the clinical and the 
electrodiagnostic findings requires interpretation by a 
physician to enable to Board to distinguish disability 
attributable to carpal tunnel syndrome from disability 
attributable to any other cause.

Additionally, the veteran reported at his hearing that he had 
had more VA outpatient treatment since the RO obtained the 
most recent VA records in his claims file.  He also reported 
that the hospital where he had carpal tunnel surgery about 
1995 had found relevant records.  Although he stated at the 
hearing that he would obtain and submit them, he has not.  VA 
should get the information from the veteran needed to assist 
him, and request the records.  38 C.F.R. § 3.159(c)(1) 
(2003).

Finally, the outpatient reports of record show a progression 
of increasing interference with the veteran's employment by 
his left hand condition or conditions.  At his hearing, he 
reported he had not worked since October [2003] because of 
his left wrist condition.  VA can and should infer the issue 
of extraschedular evaluation from this evidence.  VAOPGCPREC 
6-96) (inference of a claim for extra-schedular rating from 
the evidence of record).

Accordingly, the case is REMANDED for the following action:

1.  (a) Request the veteran to authorize 
VA to obtain the private hospital records 
of carpal tunnel syndrome that he 
described in his June 2004 video 
conference hearing, and request those 
records from the hospital.  Also, (b) 
request the veteran to report whether he 
has resumed working and to provide the 
information necessary to obtain a 
statement from his employer reporting 
time lost from work from January 2003 to 
the present and the reason.  Associate 
any information obtained with the claims 
file.

2.  Obtain VA records of outpatient 
treatment of the veteran's left wrist or 
hand from Mountain Home VAMC for the 
period December 2003 to the present, and 
Associate any information obtained with 
the claims file.

3.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the extent of disability 
attributable to left carpal tunnel 
syndrome as distinguished from disability 
attributable to other causes.  Provide 
the examiner with the claims file.  The 
examiner must review the medical records 
in the claims file and explain the 
significance of the apparent discrepancy 
between the clinical reports of signs and 
symptoms and the essentially negative 
left upper extremity EMG findings of 
November 2003.

4.  Readjudicate the claim for a higher 
initial rating of left carpal tunnel 
syndrome, staging the rating if 
warranted, Fenderson v. West, 12 Vet. 
App. 119 (1999), and considering 
submission to the appropriate VA officer 
for extraschedular rating.  If any aspect 
of the claim is not allowed, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




